Exhibit 10.1

License Agreement

This License Agreement(this “Agreement”) is made and entered into as of November
15, 2004 (the “Effective Date”) by and between:

             (i)         nStor Corporation,Inc.,a Delaware corporation with a
principal place of business at 6190 Corte Del Cedro, Carlsbad, CA 92009, and
nStor Technologies, Inc. and all wholly-owned subsidiaries, (collectively,
“nStor” or “Licensor”),; and

             (ii)        ARIO Data Networks, Inc. (“ARIO” or “Licensee”), a
California corporation with a principal place of business at 2890 Zanker Road,
Suite 203, San Jose, CA 95134.



The parties hereto hereby agree as follows:



ARTICLE 1. Definitions And Construction



1.1       Definitions.  In addition to the other capitalized terms defined
elsewhere in this Agreement, the following terms shall have the meanings set
forth below:

             “Affiliate” of a party shall mean any person, corporation, limited
liability company, partnership or other entity (“Person”) that, directly or
indirectly through one or more intermediaries, Controls or is under common
Control with, or is Controlled by, such party, where the term “Control” shall
mean (i) ownership or control of at least a fifty percent (50%) interest in the
equity or voting power of such Person or (ii) possession, directly or
indirectly, of power to direct or cause the direction of the management or
policies of such Person;



             “ARIO Integrated Product” shall mean any commercially available
FC-to-FC or FC-to-SATA/SAS, SAS-SAS, iSCSI-SAS or other protocolRAID storage
system product or component of ARIO having a RAID and/or JBOD (“Just a Bunch of
Disks”) controller, board, ASIC, or related user interface software, and which
contains Licensor Technology, and/or Derivatives thereof;

             “ARIO License” shall have the meaning ascribed in Section 3.2 of
this Agreement;



             “ARIO’s Third Party Customer Use” subject to the limitations set
forth in this Agreement, shall mean ARIO’s third party customers’ use only of
the Licensor Technology, or Derivatives thereof, solely as incorporated into an
ARIO Integrated Product and pursuant to Section 3.5(b) of this Agreement and
pursuant to which ARIO shall grant sublicenses of the Licensor Technology which
is incorporated into an ARIO Integrated Product.

             “ARIO Use” subject to the limitations set forth in this Agreement,
shall mean Licensee’s incorporation and modification, including creating
Derivatives, of Licensor Technology for use in the design, manufacture, sale,
marketing and distribution of an ARIO Integrated Product;



             “ASIC” is defined as Application-Specific Integrated Circuit;

             “Change of Control” shall have the meaning ascribed in Section 11.6
of this Agreement;



             “Claim” shall mean any and all actual or threatened liabilities,
obligations, damages, deficiencies, losses, claims and expenses, including
reasonable attorneys’ fees arising out of or in connection with any claim,
demand, investigation, suit, proceeding, hearing or action in whatever form, and
whether inter partes or ex parte, pending anywhere in the world before any court
of competent jurisdiction, tribunal, arbitral panel, governmental or
international body, administrative or regulatory agency, or similar authority
whether federal, state, local, regional or international;



             “Confidential Information” shall mean all or any portion of written
materials marked “Proprietary” or “Confidential” or containing similar markings,
as well as any other written or oral information which may be disclosed by a
party hereto (the “Disclosing Party”) to the other party (the “Receiving Party”)
in connection with this Agreement, including source code, source listings,
program listings, flow charts, databases, schematics, computer programs,
drawings, specifications, data, design documents, methods, processes, formulae,
inventions, discoveries, know-how, trade secrets, technical information or
material, marketing plans, financial information, business plans, business
strategies, customer lists, supplier lists and other information, relating to
the Disclosing Party’s business, products, marketing, research or development
activities;

             “Controller” shall mean a single board computer that contains all
of the support circuitry to provide an external stand alone FC-to-FC or
FC-to-SAS/SATA, SAS-SAS, iSCSI-SAS or other protocol bridging product with RAID
or JBOD processing capabilities.



             “Derivative” of any Proprietary Technology shall mean any
enhancement, modification, upgrade or improvement to such Proprietary
Technology;



             “Deliverable” shall mean any deliverable to be delivered by nStor
pursuant to the Milestone Schedule B;



             “Deliverables Payment” shall have the meaning ascribed in Section
4.2 of this Agreement;



             “Engineering Support Payment” shall have the meaning ascribed in
Section 4.4 of this Agreement;



             “Exchange Date” shall mean the first to occur of (i) the date 12
months after ARIO’s first GA release date of an ARIO Integrated Product, or (ii)
June 30, 2006;



             “FC” shall stand for “Fibre Channel”;



             “G” shall stand for “Gigabit”;



             “GA” shall mean in connection with a Licensor or Licensee product
or service, the “general availability” release date for sale to third party
customers of such product or service after substantial testing for fit, function
and defects have been completed by the releasing party;

             “Global StorView License Payments” shall have the meaning ascribed
in Section 4.5 of this Agreement;



             “Initial ARIO GA Date” shall mean the date of ARIO’s first GA of an
ARIO Integrated Product which contains nStor Derivative Product;



             “Initial License Payment” shall have the meaning ascribed in
Section 4.1 of this Agreement;



             “Intellectual Property Rights” shall mean the rights of a party in
and to current and future worldwide patents and other patent rights, copyrights,
trade secrets, trademarks, know-how, mask works, inventions, utility models and
other intellectual property and proprietary rights, including all applications
and registrations with respect thereto;



             “Licensee Affiliate” shall mean any Affiliate of Licensee;



             “Licensee Proprietary Technology” hall have the meaning ascribed in
Section 6.2 of this Agreement;



             “Licensee Design” shall mean Licensee’s Proprietary Technology as
agreed to be delivered to nStor pursuant to the nStor License Back;

               “Licensor Affiliate” shall mean any Affiliate of Licensor;



             “Licensor Design” shall mean the final deliverable of Licensor’s
Proprietary Technology described in Schedule A;



             “Licensor Proprietary Technology” shall have the meaning ascribed
in Section 6.1 of this Agreement;



             “Licensor Technology” shall mean the Licensor Design and the
Licensor Proprietary Technology;



             “Milestone Schedule” shall mean the schedule of milestones for the
development and delivery of the Licensor Designs set forth on Schedule B;



             “Minimum Royalty Payment” shall have the meaning ascribed in
Section 4.3 of this Agreement;

             “nStor Customer List” shall have the meaning ascribed in Section
3.5(c) of this Agreement;



             “nStor Derivative Product” shall mean any enhancement,
modification, upgrade or improvement made by ARIO, or ARIO’s Affiliate, partner,
agent, or customer, which: (i) is incorporated into an ARIO Integrated Product;
and (ii) has source code containing more than 25% of Licensor Technology
identical source code, considering the totality of source code in any given ARIO
Integrated Product;

             “nStor Integrated Product” shall mean any commercially available
nStor storage system product, which contains a chassis, controller and software
combination,  and which contains Licensee Design, and/or Derivatives thereof;

             “nStor’s Third Party Customer Use” subject to the limitations set
forth in this Agreement, shall mean nStor’s third party customers’ use only of
the Licensee Design, or Derivatives thereof, solely as incorporated into an
nStor Integrated Product, and pursuant to which nStor shall grant sublicenses of
the Licensee Design which is incorporated into an nStor Integrated Product;

             “nStor License-Back” shall have the meaning ascribed in Section 3.2
of this Agreement;



             “Proprietary Technology” of a party shall mean such party’s
Confidential Information and any of such party’s technology or Intellectual
Property Rights, whether now in existence or hereinafter developed, whether
specifically developed under this Agreement;



             “RAID” shall stand for and mean “Redundant Array of Independent
Disks”;



             “Royalty Payment” shall have the meaning ascribed in Section 4.3 of
this Agreement;



             “SAS” shall stand for and mean “Serial Attached SCSI”;



             “SATA” shall stand for and mean “Serial Advanced Technology
Attachment” and “SATA II” shall mean the next generation of SATA;

             “Term” shall have the meaning ascribed in Section 10.1 of this
Agreement;



1.2       Construction.  As used in this Agreement, neutral pronouns and any
variations thereof shall be deemed to include the feminine and masculine, and
all terms used in the singular shall be deemed to include the plural, and vice
versa, as the context may require.  The words “hereof,” “herein” and “hereunder”
and other words of similar import refer to this Agreement as a whole, including
the Schedules hereto, as the same may from time to time be amended or
supplemented and not to any subdivision contained in this Agreement.  The word
“including” when used hereof is not intended to be exclusive and means
“including, without limitation”.  References herein to “dollars” and “$” are to
United States dollars.  References herein to Section, subsection, paragraph or
Schedule shall refer to the appropriate Section, subsection, paragraph or
Schedule in or to this Agreement.  Headings contained in this Agreement are for
ease of reference only and shall have no legal effect.  The terms “party” or
“parties” shall mean, as the case may be, Licensor or Licensee individually or
collectively.

ARTICLE 2. Scope Of Agreement



The parties’ desire by this Agreement to create a mechanism that will enable
them to implement the business relationship as described herein.  To accomplish
the foregoing, this Agreement (i) establishes a framework which will govern the
design and delivery of the Licensor Designs and license of Licensor Technologies
by Licensor to Licensee and a license-back of improvements from Licensee to
Licensor, and (ii) sets forth the terms and conditions in connection therewith. 
The parties agree to act in cooperation to further the business interests of
both parties and covenant to act in good faith and fair dealing to further such
business interests.



ARTICLE 3. Licenses and License-Backs

3.1       Licensor Technologies.  Pursuant to this Agreement, Licensor will
develop and test the Licensor Designs set forth in Schedule A and deliver to
Licensee the Deliverables on the terms and conditions, and schedule set forth in
the Milestone Schedule B. 



3.2       License Grants and Scope.  Subject to the terms and conditions of this
Agreement, commencing on the date of delivery to ARIO of each of the Licensor
Designs set forth on Schedule A on the time frames set forth in Schedule B,
nStor hereby grants to ARIO an irrevocable worldwide exclusive license, except
with respect to nStor, for the Term of this Agreement, which license shall
become perpetual and non-exclusive at the end of the Term, for ARIO’s Use with
respect to the Licensor Technology, including any modifications or improvements
made by Licensor prior to the Exchange Date, (the “ARIO License”).  Nothing in
the ARIO License will restrict nStor's ability to continue to design, build and
sell storage systems, controllers, software or bundled solutions, or to maintain
or otherwise sell controllers under its existing or pending agreements to sell
controllers to its existing customers set forth on the nStor Customer List. 
nStor grants ARIO as part of the ARIO License the right to create Derivatives
from those Licensor Technologies and to modify those Derivatives, including but
not limited to embedding a portion of such Licensor Technologies into ARIO’s
XUMA ASIC-based RAID controller/board products and future generations of ASIC
controller/board products, all such Derivatives of which will be exclusively
owned by ARIO in perpetuity. The ARIO License includes the right of ARIO to
distribute and sublicense, subject to Section 3.5(b) and the terms herein, the
Licensor Technology for ARIO Third Party Customer Use.    The Licensor
Technology licensed pursuant to the ARIO License will remain under ownership of
nStor.  As such, nStor will retain the rights to use, improve, modify and
otherwise enhance any Licensor Technology.  Any modifications made by ARIO will
become Proprietary Technology of ARIO in perpetuity.  In turn, ARIO hereby
grants back to Licensor a non-fee bearing, non-exclusive, non-transferable
license for all ARIO modifications and/or improvements to Licensor Technologies
which are nStor Derivative Products and are made prior to the Exchange Date to
the RAID software portion of the Licensor Technologies (“nStor License-Back”). 
The nStor License-Back License includes the right of nStor to use, design,
manufacture, sale, market and distribute nStor Integrated Product, and to
sublicense, subject to the terms herein, the Licensee Design for nStor Third
Party Customer Use.  Both parties agree to share and synchronize software,
including Derivatives, at periodic intervals of no more that forty five (45)
days. This nStor License-Back shall include the right for nStor to develop
Derivatives therefrom and all such Derivatives based upon the nStor
License-Backwill be exclusively owned by nStor in perpetuity. ThisnStor
License-Back shall not apply to any portion of ARIO’s software or products,
which is not an nStor Derivative Productor prohibited by ARIO third party
agreements. The ARIO License and the nStor License-Back shall survive
termination or expiration of this Agreement.   



3.3       Modifications and Improvements.  Subject to Section 3.6, each of
Licensee and Licensor shall on or before the Exchange Date, unless prohibited by
third party customer or development agreements:  (i) report promptly to the
other party any problems, defects, errors, design flaws or other material
information, including remedies thereon that a party obtains regarding the
Licensor Technologies and Derivatives made by either party; (ii) at the
reasonable request of a party, cooperate in making changes to the Licensor
Design as reasonably necessary or advisable to correct such problems, defects or
errors, and (iii)   promptly upon completion thereof, provide to the other party
any feature enhancements, improvements and remedies for defects in connection
with the Licensor Technologies and Derivatives thereon.



3.4       Documentation and Sample Subsystems. 



             (a)        Documentation.  Simultaneously with the delivery of the
Licensor Designs set forth on Schedule A,

Licensor shall provide to Licensee technical documentation reasonably necessary
to utilize the Licensor Design.  Licensee may integrate portions of such
documentation into Licensee’s product-level documentation for Licensee products,
and such portions may be used, reproduced or distributed in connection with the
sale of such Licensee products.



             (b)        Subsystems.  Simultaneously with the delivery of the
Licensor Designs set forth on Schedule A on the time frames set forth in
Schedule B, Licensor shall provide to Licensee six (6) subsystem enclosures
(twelve (12) carriers, no disk drives) for each released Licensor Design, at
Licensee’s expense at commercially reasonable rates, equivalent to 57% discount
from Licensor list price per enclosure (engineering sample enclosures are
acceptable if GA subsystem enclosures are not yet available at the time).



3.5       License Exclusions and Restrictions.



             (a)        Exclusions.  The ARIO License does not include any
license to the software which is related to the “solutions repository” embedded
server of which Licensor is currently developing, or to the “Global” version of
nStor’s  StorView user interface,; however, the “Local” version of nStor’s
StorView user interface will be included in the Licensor Technologies subject to
the ARIO License. Licensee is hereby prohibited from reverse engineering, or
enabling the “Global” StorView code; however, nothing contained herein shall
prohibit Licensee from independently developing the same or similar features for
ARIO’s own user interface software.



             (b)        Right to Sublicense. 



                         (i)         ARIO License. Licensee shall not have the
right to grant any sublicenses in the ARIO License, except Licensee may
sublicense any of the rights granted therein to any Licensee Affiliate, Licensee
customer for ARIO’s Third Party Customer Use only, or any independent contractor
engaged by Licensee and, in each case, solely in connection with the design,
development, manufacturing, production, distribution or sale of the Licensee’s
product contemplated by the ARIO Use or ARIO’s Third Party Use.  With respect to
third party sublicensees, (1) ARIO shall be responsible that each sublicense is
bound by the terms and conditions consistent with those in this Agreement, (2)
ARIO covenants to obtain nStor’s written consent, which consent shall not be
unreasonably withheld, prior to disclosing any nStor source code to any
potential sublicense, and (3) ARIO shall be responsible to nStor to prevent any
such sublicense from reverse engineering or disassembling the nStor source code
disclosed by ARIO pursuant to any such sublicense. Under no event shall Licensee
sublicense to anyone Licensor Technology software, or Derivatives, other than as
specifically defined by ARIO’s Use or ARIO’s Third Party Customer Use.  Further,
each sublicense agreement must include a provision prohibiting the sublicense
from attempting to decompile, reverse engineer, or disassemble the source code,
or in any other manner, convert the source code into human-readable form.



                         (ii)        nStor License-Back.  Licensor shall not
have the right to grant any sublicenses in the nStor License-Back, except
Licensor may sublicense any of the rights granted therein to any Licensor
Affiliate, customer for nStor’s Third Party Customer Use only, or any
independent contractor engaged by Licensor and, in each case, solely in
connection with the design, development, manufacturing, production or sale of
the Licensor’s product contemplated by this Agreement.  With respect to third
party sublicensees, (1) nStor shall be responsible that each sublicense is bound
by the terms and conditions consistent with those in this Agreement, (2) nStor
covenants to obtain ARIO’s written consent, which consent shall not be
unreasonably withheld, prior to disclosing any nStor source code to any
potential sublicense, and (3) nStor shall be responsible to ARIO to prevent any
such sublicense from reverse engineering or disassembling the ARIO developed
Derivative source code disclosed by nStor pursuant to any such sublicense. 
Further, each sublicense agreement must include a provision prohibiting the
sublicense from attempting to decompile, reverse engineer, or disassemble the
source code, or in any other manner, convert the source code into human-readable
form.



             (c)        License Restrictions. 



                         (i)         ARIO Use.  Licensee shall not use the
Licensor Technologies or Derivatives thereon other than for the ARIO Use as
expressly permitted by this Agreement. 



                         (ii)        Licensee Sales Restrictions.  Licensee
shall not sell anystorage subsystem, which includes a chassis, controller, and
software combination,   prior to December 31, 2005.  Subsequent to December 31,
2005 and through December 31, 2006, Licensee shall not sell in competition with
Licensor any storage subsystem, which includes a chassis, controller, and
software combination which controller/board storage subsystem products contain
nStor Derivative Product. To facilitate this restriction on Licensee, upon
signing of the License Agreement, Licensor will deliver to Licensee a copy of
its then existing and prospective customer list which shall include prospects
with which Licensor is currently negotiating a written, binding agreement
(“nStor Customer List”), and such list shall be kept highly confidential by the
CEO and CFO of Licensee and not disclosed by Licensee to anyone, including but
not limited to Licensee’s sales and marketing teams or other employees.

                         (iii)       Third Party Software.  The ARIO License
shall not include the following third party software:  Inostor RAIDn technology,
RAID VI technology, and any changes in the nStor source code that enable such,
provided that, at ARIO’s sole option and subject to nStor’s existing license
agreement with Inostor, should ARIO purchase a license from Inostor for RAIDn
technology and payment to nStor of $37,000, nStor will deliver all its source
code which enables such RAIDn technology to ARIO and such source code will
become part of the ARIO License and ARIO Use.

             (d)        Licensor’s License Restrictions.  During the Term of
this Agreement, Licensor shall not make any further sales of licensesaffecting
the Licensor Technologies or Derivativesto any new licensees if that license
allows thenew licensee to design, build, distribute or sell RAID controllers or
boardswithout being part or a component of a total nStor storage subsystem.  
However, nothingin the ARIO License will restrict Licensor's existinglicenses,
as of the Effective Date, which are under signed, binding agreements, disclosed
in writing to ARIO as set forth in the nStor Customer List, or itsability to
continue to design, build and sell storage systems, controllers, software or
bundled solutions, or to maintain or otherwise sell controllers under its
existing or pending agreements to sell controllers to its existing customers as
disclosed in the nStor Customer List, as of the Effective Date, which in the
case of existing agreements are under signed, binding agreements.



             (e)        No Other Rights.  Except as expressly granted in this
Agreement, no rights, licenses or immunities are granted, whether directly, by
implication or estoppel or otherwise, to any Proprietary

Technology of either party. 



3.6       Limited Warranty.  nStor warrants to ARIO for a period of one (1) year
after delivery of each Licensor Technology set forth on Schedule A that such
Licensor Technology shall perform to the specifications set forth in Schedule A
and will contain the features set forth therein.  nStor warrants to ARIO for a
period of one (1) year after delivery of each Licensor Technology that such
Licensor Technology shall not contain any major defects which materially impacts
performance or fitness of such Licensor Technology.  nStor makes no warranty or
representation that the Licensor Technology will meet ARIO's requirements or be
compatible, or work in combination, with any hardware or applications software
provided by ARIO or third parties, whether in connection with the design,
development or manufacturing of ARIO’s products.



3.7       Engineering Support.  Upon receipt of the engineering support payment
described in Section 4.4, beginning December 1, 2004 and for no more than 12
months thereafter, nStor shall assign to ARIO one fulltime qualified engineer
for one year or, at nStor’s discretion, two halftime qualified engineers to
provide support through training, education, bug fixes and design flaw remedies
to the Licensor Technology and assist ARIO with efforts to integrate the
Licensor Technology into ARIO or its customers’ products.  For the first three
months starting December 1, 2004, nStor agrees to use its reasonable efforts to
assign Mr. Stuart Campbell at least half-time.  After this initial three month
period, a qualified local resource will be in place and assigned, although
reasonable efforts will be made to make the original assigned engineer available
for consultation.



ARTICLE 4. Payments



4.1       Initial License Payment.  ARIOagrees to pay nStor an initial license
payment of $250,000 (“Initial License Payment”) upon (i) signing of this
Agreement, (ii) receiving the nStor Customer List,and (iii) receiving the design
documents and source codes described in Schedule A, Section (i).  Promptly upon
ARIO’s order thereof, nStor will deliver 6 enclosures and associated components
(power supplies, fans, but no disk drives), at ARIO’s expense, at a price of 57%
off nStor current list price.

4.2       Deliverables Payments.  Upon receipt of design and performance
specifications set forth in Schedule A, Section (ii) and pursuant to the
Licensor Deliverable Milestones set forth in Schedule B and reproduced below,
along with delivery of 6 enclosures (engineering samples are acceptable) and
associated components (power supplies, fans, but no disk drives), at ARIO’s
expense, at a price of 57% off nStor current list price, ARIO agrees to pay
nStor up to $500,000 (“Deliverables Payments”) according to the schedule set
forth below:

GA Quality Product (all software and hardware design specifications and 6
subsystem enclosures)

Scheduled Delivery Date

Payment Amount if delivered on or before Scheduled Delivery Date

Payment Amount if up to 2 months late

Payment Amount if up to 4 months late

Payment Amount if 4 to 6  months late

Payment Amount if > than 6  months late

DC 2 Gb FC-to-FC RAID Controller

Dec. 20, 2004

$125,000

$100,000

$75,000

$50,000

$0

DC 2 Gb FC-to-SAS/SATA II RAID Controller

February. 4, 2005

$125,000

$100,000

$75,000

$50,000

$0

DC 4 Gb FC-to-4 Gb FC RAID Controller

May 15, 2005

$125,000

$100,000

$75,000

$50,000

$0

DC 4 Gb FC-to-SAS/SATA II RAID Controller

May 15, 2005

$125,000

$100,000

$75,000

$50,000

$0



As it is within ARIO’s control and responsibility to integrate the nStor codes,
firmware, and Controller technology into alternate chassis configurations, any
issues related to such integration will not be considered “late” delivery as set
forth in Schedule B.

4.3       Royalty Payments. 



             (a)        Royalty Rates.  ARIOagrees to pay nStor a royalty rate
of $100 for each Controller sold to a customer by ARIO which incorporates nStor
DerivativeProduct during the first 12 months after each ARIO GA date of the
respective product set forth on Schedule A, and $50 for each such Controller
sold during the next 12 month period after ARIO’s GA date of the respective
product (“Royalty Payments”).  For purposes of this Section 4.3 ARIO product
incorporating nStor Derivative Products shall deemed to have been sold for
Royalty Payment calculation upon shipment and billing (using standard industry
billing practices) by ARIO to its customers or distributors,less amounts from
any Royalty Payments for actual customer warranty returns where ARIO is
obligated to refund previous payments from that specific customer, and less
amounts for development kits or evaluation units shipped by ARIO to potential
customers where ARIO does not receive actual payments for such units and such
units are returned to ARIO.  All Royalty Payments due from ARIO to nStor shall
be paid on a quarterly basis within thirty (30) days after the end of each
calendar quarter.   ARIO shall make reasonable efforts within fifteen (15) days
after the end of each month during the Royalty Payments period to report to
nStor the number of units of ARIO product shipped, subject to Royalty Payments,
during that month, and the amount of the associated Royalty Payments therefrom. 
ARIO agrees to act in good faith and agrees not to attempt to decompile, reverse
engineer, or disassemble the nStor source code, or make minor modifications to
the nStor source code in order to avoid paying any Royalty Payments to nStor
hereunder.



             (b)        Minimum Royalty Payment.  The minimum annual royalty
payment hereunder to nStor in the first twelve (12) month period following the
Initial ARIO GA Date shall be $300,000, including all theretofore Royalty
Payments (“Minimum Royalty Payment”).  If any one of the Deliverables set forth
in Schedule B is (i) delayed more than two (2) months from its Scheduled
Delivery Date to ARIO, then the Minimum Royalty Payment shall be reduced by 50%
to $150,000, or (ii) delayed more than four (4) months from its Scheduled
Delivery Date to ARIO, then the Minimum Royalty Payment shall be reduced to
zero.   As it is within ARIO’s control and responsibility to integrate the nStor
source codes, firmware, and controller technology into alternate chassis
configurations, any issues related to such integration will not be considered
“late” delivery as set forth herein.  The Minimum Royalty Payment, less
previously made Royalty Payments, shall be paid within thirty (30) days of the
end of the twelve (12) month period following the Initial ARIO GA Date. 



             (c)        Records; Audit Rights.  ARIO shall keep and maintain
current, complete and accurate books and records as are necessary and useful for
determining the Royalty Payments payable to nStor hereunder.  Upon nStor’s
request, at mutually agreeable times no more frequently than annually, an agent
or accounting firm selected by nStor shall be provided reasonable access during
normal business hours to the records of ARIO for the purposes of auditing of
royalties due.  Information concerning revenue received and units of controllers
sold, leased, or otherwise distributed or transferred shall be made available
for audit.  Persons conducting the audit shall be provided a reasonable
opportunity to interview customers of ARIO and any employees of ARIO who have
engaged in the development and/or marketing of the controllers.  ARIO will pay
any deficiency, and late fees thereon, if any audit shows ARIO underpaid
royalties hereunder.  nStor will pay the costs for the audit unless the audit
shows the lesser of (a) a five percent (5%) or greater discrepancy or (b) fifty
thousand dollars ($50,000) between what has been paid to nStor and what is
actually owed by ARIO in which case ARIO will pay all expenses associated with
said audit and the deficiency and any late fees.   ARIO shall maintain and
preserve all such books and records for a period of three (3) years after the
calendar quarter for which the books and records apply.



4.4       Engineering Support Payments.  ARIO will pay nStor an additional
$240,000 in three separate payments of $80,000 each on December 1, 2004, January
1, 2005 and February 1, 2005 (“Engineering Support Payment”), provided nStor
assigns to ARIO one full-time qualified engineer for up to one year or, at
nStor’s discretion, two halftime qualified engineers to assist ARIO in
integrating nStor’s RAID code into ARIO’s products. For the first three months
beginning December 1, 2004, nStor agrees to use reasonable efforts to assign
Stuart Campbell at least half-time.  After this initial three month period, a
qualified local resource will be in place and assigned, although reasonable
efforts will be made to make the original assigned engineeravailable for
consultation.

4.5       “Global” StorView License Payments.  The current version of “Global”
StorView will be made available to Licensee, at Licensee’s sole option, for
customization and resale to customers at a list price of $1,395 per license,
less a 53% discount, netting to a price to Licensee of $656 per license.  Each
key will be made available at a list price of $249, less a 53% discount, netting
to a price to Licensee of $117 per key(“Global StorView License
Payments”).        

4.6       Payments Maximum.   The total of payments by ARIO to nStor shall not
exceed $3,000,000 for the Initial License Payment, Deliverables Payments,
Royalty Payments, and Engineering Support Payments.  This total does not include
any payments made by ARIO to nStor for the purchase of engineering samples or
enclosures, or payment by ARIO for “Global StorView License Payments. 
Notwithstanding anything to the contrary, if the total of such Initial License
Payment, Deliverables Payments, Royalty Payments, and Engineering Support
Payments reaches $3,000,000, all licenses to ARIO under this Agreement shall
automatically be deemed fully paid-up and perpetual.



ATRICLE 5. Confidentiality And Related Agreements



5.1       Confidential Information.



             (a)        Duty of Non-Disclosure.  During the Term (as defined in
Section 10.1) and for a two (2) year period thereafter, the Receiving Party
shall not:  (i) disclose any Confidential Information to any person other than
the Receiving Party’s employees, independent contractors or consultants with a
need to know and who are a party to a written agreement containing prohibitions
against disclosure at least as stringent as those set forth in this Agreement
and under which they have agreed not to disclose any Confidential Information as
to which the Receiving Party itself is bound to keep confidential under
nondisclosure agreements; and (ii) use Confidential Information for any purpose
other than as expressly provided in this Agreement.  The Receiving Party shall
protect and safeguard the Confidential Information received by it from
unauthorized disclosure by procedures no less stringent than those used for
protecting its own Confidential Information and in any event by use of no less
than reasonable care.  In any event, Licensor and Licensee each shall have a
perpetual, irrevocable right to use the other party’s Confidential Information
it may acquire pursuant to its performance under this Agreement, for so long as
Licensor or Licensee, as the case may be, maintains the confidential nature of
such other party’s Confidential Information as provided herein.



             (b)        Exclusions.  Notwithstanding the foregoing, information
shall not be treated as Confidential Information under this Agreement if the
Receiving Party can show that the same information:



                         (i)         was in the public domain at the time it was
disclosed or later became within the public domain, except through the acts or
omissions of the Receiving Party;



                         (ii)        was known to the Receiving Party prior to
its disclosure hereunder;



                         (iii)       became known to the Receiving Party from a
source other than the Disclosing Party without breach of an obligation of
confidentiality;



                         (iv)       was deliberately disclosed to one or more
third parties by the Disclosing Party without restriction; or



                         (v)        was independently developed by employees or
representatives of the Receiving Party without access to the Confidential
Information.



             (c)        Confidentiality of Agreement/Publicity.  In addition to
its obligations as set forth above, without the express written consent of the
other party hereto, neither party shall disclose the existence or terms of this
Agreement to any third party except:  (i) as required by law, including but not
limited to documents filed or press releases as required by the SEC; (ii) to its
employees who have a demonstrable need to know the terms of this Agreement;
(iii) to its attorneys and accountants who have a demonstrable need to know the
terms of this Agreement; or (iv) as strictly required in connection with a
dispute between the parties with respect to this Agreement.  Any press releases
with respect to this Agreement and the transactions contemplated hereby shall
require the prior written approval of both parties hereto.  In addition to the
above, under no circumstances shall the CEO or CFO of Licensee disclose nStor’s
Customer List to anyone including its own employees.



5.2       Performance.  Subject to compliance with the provisions of this
Article 5, each party hereto shall provide the other party with such
Confidential Information as necessary to enable the other party to perform its
obligations in connection with this Agreement.



5.3       No Solicitation.  During the term of this Agreement and for a period
of one (1) year after termination or expiration, both parties agree they will
not directly or indirectly solicit for employment or hire any director, officer,
existing on the Effective Date contractor/consultant, or employee of the other
or any subsidiary of the other.  



ARTICLE 6. Ownership Of Proprietary Technology



6.1       Ownership of Licensor’s Proprietary Technology.  Subject to the ARIO
License and the terms of this Agreement, Licensee acknowledges and agrees that,
as between Licensor and Licensee, Licensor is the sole and exclusive owner of
the Licensor’s Proprietary Technology and Intellectual Property Rights,
(including, but not limited to the Licensor Design, with and without Licensee’s
modifications,  improvements or derivatives to Licensor Technologies, and all
hardware, firmware, software, test data, information, reports, specifications,
source code, object code, documentation, diagrams, flow charts and any other
tangible or intangible materials of any type whatsoever relating thereto or
derived or produced by Licensor with respect thereto (collectively the “Licensor
Proprietary Technology”).  No provision contained in this Agreement shall be
construed to transfer to Licensee, any Licensee Affiliate or any other entity
any title or ownership interest in the Licensor Proprietary Technology.



6.2       Ownership of Licensee’s Proprietary Technology.  Subject to the nStor
License-Back and the  terms of this Agreement, Licensor acknowledges and agrees
that, as between Licensor and Licensee, Licensee is the sole and exclusive owner
of the Licensee’s Proprietary Technology and Intellectual Property Rights,
including, but not limited to the Licensee’s ASIC, controller and board
products, with and without Licensor Technologies, Derivatives of Licensor
Technologies or nStor Derivative Products therein, and all test data,
information, reports, specifications, source code, object code, documentation,
diagrams, flow charts and any other tangible or intangible materials of any type
whatsoever relating thereto or derived or produced by Licensee with respect
thereto (collectively the “Licensee Proprietary Technology”).  No provision
contained in this Agreement shall be construed to transfer to Licensor or any
other entity any title or ownership interest in the Licensee Proprietary
Technology.

6.3       Ownership of Derivatives.  Subject to the terms and conditions of any
license granted to the other party in this Agreement, each party shall
exclusively own any Derivatives as well as any Intellectual Property Rights in
the Derivatives developed by or for itself in perpetuity, and if such
Derivatives are developed jointly, they are owned jointly by the Licensee and
Licensor without further obligation of one party to the other. 



ARTICLE 7. Dispute Resolution



7.1       Dispute Resolution.



             (a)        General.  Any and all disputes between the parties
hereto relating to or arising out of any provision of this Agreement (other than
Section 3.2 and Articles 5 and 6 (collectively, the “Excluded Provisions”)) (a
“Dispute”) shall be resolved in accordance with this Section 7.1.



             (b)        Resolution by Parties.  The parties agree that upon the
oral or written request of either party hereto, the parties shall immediately
submit any Dispute to the CEO or his designated representative of each party and
shall meet and endeavor in good faith to resolve and settle such Dispute within
fifteen (15) days thereafter.



             (c)        Unresolved Disputes.  Any and all Disputes that are
unresolved pursuant to this Section 7.1 shall be resolved by the parties by
submitting such Disputes to binding arbitration in accordance with the
applicable procedures of JAMS and conducted under the then-current Commercial
Arbitration Rules of the American Arbitration Association.  The arbitration
shall be conducted by one arbitrator appointed pursuant to such procedures.  The
arbitrator shall issue an award in support of his or her decision within 120
days of the selection of the arbitrator, stating the legal and factual basis for
the decision and the reasoning leading to such decision.  The arbitrator shall
be prohibited from awarding damages or remedies in excess of those allowed by
the provisions of this Agreement.  The decision and award of the arbitrator
shall be final and binding, and judgment on the award so rendered may be entered
in any court having jurisdiction thereof.  The arbitration shall be held in
Santa Clara County, California, and the award shall be deemed to be made in
California.  Both parties will share the costs of the arbitration equally,
except that each party shall bear its own costs and expenses, including
attorney's fees, witness fees, travel expenses, and preparation costs.
Notwithstanding anything to the contrary, either party may pursue injunctions or
other forms of equitable remedies at any time from any court of competent
jurisdiction.



ARTICLE 8. Representations, Warranties And Covenants



8.1       Representations and Warranties.  Each party hereby represents and
warrants to the other party that:



             (a)        such party has the full corporate right, power and
authority to enter into this Agreement and to perform the acts required of it,
and to grant the rights granted by it, pursuant to this Agreement;



             (b)        the execution of this Agreement by such party and the
performance of its obligations and duties hereunder shall not violate (A) any
agreement to which it is a party or (B) its governing documents;



             (c)        such party is the owner or licensee of its Proprietary
Technology, and such party has the right to grant such rights and licenses as
granted herein and as may be granted pursuant hereto to the other party free and
clear of any and all liens, adjudicated claims, licenses and encumbrances,
except as contemplated by this Agreement; and



             (d)        such party does not believe that use of its Proprietary
Technology as contemplated herein would infringe any Intellectual Property
Rights held by a third party.

8.2       Covenants.  Each party agrees to and for the benefit of the other
party that:



             (a)        nothing in this Agreement shall be deemed to create an
employment, agency, joint venture, partnership, fiduciary or other relationship
among the parties, or be construed to evidence the intention of the parties to
establish any such relationship;



             (b)        except as expressly provided herein to the contrary: 
(A) such party shall not have the right to bind the other party to any agreement
with a third party nor to represent itself as an agent, partner or joint
venturer of the other party or to incur any obligation or liability on behalf of
the other party; (B) the parties are not directly sharing in any profits from
this Agreement and are not otherwise jointly responsible for the other parties’
expenses, losses or liabilities arising in connection therewith, except as
expressly provided herein to the contrary; and (C) nothing herein shall be
construed as providing for the sharing of profits or losses arising out of the
efforts of the parties;



             (c)        such party shall not make any representations or
statements regarding the parties’ roles or obligations hereunder that are not
expressly provided for, or contained in, this Agreement or in the documentation,
promotional literature or advertising materials mutually developed and/or
approved by the parties; and



             (d)        such party will not take any action, including entry
into any agreement that would be in conflict with its obligations hereunder or
would otherwise constitute a breach of any of its representations, warranties or
agreements under this Agreement.



ARTICLE 9. Indemnification And Remedies



9.1       Licensor Indemnification.  Subject to the terms and conditions of this
Article 9, Licensor hereby agrees to indemnify and hold Licensee and Licensee’s
Affiliates, partners and customers harmless from and against any and all Claims
resulting from or arising out of any Claim that the Licensor Designs , Licensor
Technology or Licensor products provided hereunder infringes any Intellectual
Property Right of a third party; provided, however, that this indemnity shall
not extend to any Claim based upon an infringement or alleged infringement of
any Intellectual Property Right of a third party by:



             (i)         Licensee’s modifications in design, development,
integration, manufacturing, production, sale or distribution of any Licensee
product utilizing the Licensor Proprietary Technology whereby such infringement
is caused by such Licensee modifications; or



             (ii)        any modification, enhancement or improvement of or
other change to the Licensor Proprietary Technology made by or on behalf of
Licensee or a third party whereby such infringement is caused by such Licensee
modifications.



9.2       Licensee Indemnification.  Subject to the terms and conditions of this
Article 9, Licensee hereby agrees to indemnify and hold Licensor and Licensor’s
Affiliates, partners and customers harmless from and against any and all Claims
resulting from or arising out of any Claim that Licensee’s Proprietary
Technology or Licensee’s contributions to any modifications and/or improvements
of Licensor Technologies (the “Licensee Design”) hereunder infringes any
Intellectual Property Right of a third party; provided, however, that this
indemnity shall not extend to any Claim based upon an infringement or alleged
infringement of any Intellectual Property Right of a third party by:



             (i)         Licensor’s modifications in design, development,
integration, manufacturing, production, sale or distribution of any Licensor
product utilizing the Licensee Design whereby such infringement is caused by
such Licensor modifications; or



             (ii)        any modification, enhancement or improvement of or
other change to the Licensee Design made by or on behalf of Licensor or a third
party whereby such infringement is caused by such Licensor modifications.

9.3       Third Party Claims.  Promptly after receipt by any party (the
“Indemnitee”) of notice of any Claim or the commencement of any action against
it in respect of which indemnity or reimbursement may be sought hereunder (an
“Assertion”), or any Claim whatsoever with respect to infringement by a party of
Intellectual Property Rights of a third party with respect to the Licensor
Design, Licensor product, Licensee Design or Licensee product, as the case may
be, such Indemnitee shall promptly give written notice of the Assertion to the
party obligated to provide indemnification pursuant to this Article 9 (the
“Indemnitor”).  The Indemnitor shall have the right and the obligation to assume
the defense of such Assertion, at its own expense, with counsel chosen by the
Indemnitor.  Notwithstanding that the Indemnitor shall be obligated to assume
the defense of any Assertion, the Indemnitee shall have the right to participate
in the investigation and defense thereof, with separate counsel chosen by such
Indemnitee, but in such event the fees and expenses of such counsel shall be
paid by such Indemnitee, unless:  (i) the Indemnitor shall have agreed to pay
such fees and expenses; or (ii) the Indemnitor shall have failed to assume the
defense of such Assertion.  Notwithstanding anything to the contrary in this
Article 9, the Indemnitor shall not, without the written consent of such
Indemnitee (which consent shall not be unreasonably withheld or delayed), settle
or compromise any action in any manner that materially and adversely affects
such Indemnitee, other than as a result of money damages or other money
judgments, provided, however, that the Indemnitor may, without the written
consent of the Indemnitee, settle or compromise any action or consent to the
entering of any judgment which is for money damages only so long as the
Indemnitor pays such money damages, and includes as an unconditional term
thereof the delivery by the claimant or plaintiff to such Indemnitee of a duly
executed written release of such Indemnitee from all liability in respect of
such Assertion.

The obligation of each Indemnitor under this Article 9 is conditioned on the
Indemnitee’s agreement that if the Licensor Design, Licensor product, Licensee
Design or Licensee product, or the use or operation thereof, becomes, or is
likely to become, the subject of a Claim, the Indemnitee will permit Indemnitor,
at its option and expense, either to procure the right for the other party to
continue using the Intellectual Property or to replace or modify with a mutually
acceptable substitute (acceptance not to be unreasonably withheld) having equal
or superior functional capability so that it becomes non-infringing.



9.4       Notice of Infringement.  Each party shall, and shall cause its
Affiliates to, promptly notify the other party of any alleged infringement of
any of such other party’s Intellectual Property Rights with respect to the
Licensor Design, Licensee Design or the Licensee product, as the case may be. 
Each party shall have the right, but not the obligation, to bring any suit or
action for infringement of its Intellectual Property Rights at its own expense.



9.5       Limitation of Liability.  IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR
ANY LOSS OF DATA OR PROFITS OR SPECIAL, INCIDENTAL, INDIRECT, OR CONSEQUENTIAL
DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE USE OR PERFORMANCE OF THE
LICENSED TECHNOLOGY.



9.6       Right to Adequate Assurance of Performance.  It is acknowledged and
agreed that this Agreement imposes an obligation on each party that the other’s
expectation of receiving due performance will not be impaired.  When reasonable
grounds for insecurity arise with respect to the performance of either party the
other may in writing demand adequate assurance of due performance and until such
party receives such assurance it may, if commercially reasonable, suspend any
performance for which the party has not already received the agreed return.  The
reasonableness of grounds for insecurity and the adequacy of any assurance
offered shall be determined according to commercial standards.  Acceptance of
any improper delivery or payment does not prejudice the aggrieved party’s right
to demand adequate assurance of future performance.  After receipt of a
justified demand, failure to provide within a reasonable time not exceeding
thirty (30) days such assurance of due performance as is adequate under the
circumstances of the particular case is a repudiation of this Agreement.



9.7       Injunctive Relief.  The parties recognize and agree that in the event
of a breach or threatened breach of any of its obligations under any provision
of this Agreement, money damages alone would not adequately compensate the other
party, and therefore agrees that, in addition to all other remedies available to
the other party at law, in equity, by agreement or otherwise, the other party
shall be entitled to seek injunctive or other equitable relief for the
enforcement of any such obligation.



9.8       Litigation.  Each party hereto hereby irrevocably consents and submits
to the jurisdiction of the United States District Court for the Northern
District of California in any action or proceeding arising out of or relating to
any of the Excluded Provisions or, if the United States District Court for the
Northern District of California would not have jurisdiction over such action or
proceeding under the Federal Rules of Civil Procedure, then such action or
proceeding will be submitted to the jurisdiction of the Superior Court of
California, City and County of Santa Clara.  Each party hereby irrevocably: (i)
agrees that all Claims in respect of any such action or proceeding may be heard
and determined in either of these two courts; (ii) waives any objection which
such party now or hereafter may have to the laying of venue for any action or
proceeding arising out of or relating to this Agreement brought in the
aforementioned courts; and (iii) agrees to consent to transfer of any action
involving the parties to such forum based on the convenience and interest of
both of the parties.



9.9       Cumulative Remedies.  No remedy made available to a party by any of
the provisions this Agreement is intended to be exclusive of any other remedy,
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given under this Agreement or now or hereafter existing at law or
in equity or by statute or otherwise.



9.10     Sole Obligations.  The provisions contained in this Article 9 set forth
the sole obligations and liabilities of the parties to each other (express,
implied, statutory or otherwise) with respect to any infringements or claims of
infringement of any Intellectual Property Right.

ARTICLE 10. Term And Termination



10.1     Term.  Unless otherwise earlier terminated or extended pursuant to this
Agreement, this Agreement shall commence on the Effective Date and shall expire
on June 30, 2006 (the “Term”).  The parties may extend the Term of this
Agreement by their mutual written agreement.  The Royalty Payments will
terminate upon their respective termination dates pursuant to Section 4.3.



10.2     Termination Events.  Subject to the dispute resolution procedures set
forth in Article 7, this Agreement may be terminated by a party (the
“Terminating Party”) prior to the expiration of its Term upon the occurrence of
any of the following (each, an “Event of Default”) based upon written notice to
the other party:



             (a)        if the other party fails or is unable to perform its
material obligations under this Agreement without providing, within thirty (30)
days after receipt of notice thereof from the Terminating Party, reasonable
assurance that it will perform;



             (b)        if the other party breaches (the “Breaching Party”) any
material representation, warranty, covenant or agreement hereunder, and such
breach, if capable of being remedied, shall not have been remedied within thirty
(30) days after receipt by the Breaching Party of written notice thereof by the
Terminating Party;



             (c)        subject to Section 10.3 by a party, effective
immediately upon written notice to the other party, in the event of:  (i)  the
filing by the other party of a petition in bankruptcy or insolvency; (ii) the
filing of any voluntary or involuntary petition or answer seeking
reorganization, readjustment or arrangement of the other party’s business under
any law relating to bankruptcy or insolvency; (iii) the appointment of a
receiver for all or substantially all of its property; (iv) the making by the
other party of any assignment or attempted assignment for the benefit of
creditors; or (v) the institution of any proceedings for the liquidation or
winding up of the other party’s business or for the termination of its corporate
charter;



             (d)        by a party in accordance with Section 11.1 (Force
Majeure); or



             (e)        at any time upon the mutual consent of both parties and
as mutually convenient to both parties.



10.3     Effect of Termination./Expiration.

In the event of termination or expiration of this Agreement,each party (the
“Returning Party”) shall return to the other party the other party’s
Confidential Information in the Returning Party’s possession or control at the
time of such terminationor within thirty (30) days of expiration, and the
Returning Party shall destroy all copies of the other party’s Confidential
Information stored on electronic, magnetic, optical or other memory media in its
control, unless such information is authorized in writing by the other party to
remain in the possession of the Returning Party, and thereafter refrain from
using, in any manner, such Confidential Information.  Upon termination or
expiration, Licensorwill recover and retain all rights to market, and modify,
its version of the RAID code and board designs licensed to Licensee or designs
which incorporate the Licensee Design, and Licensee will retain all rights to
market, distribute, sell and modify, its version of the RAID code and board
designs which incorporate Licensor Technologies.  The parties will pay all
amounts owing, if any, on termination.   The parties agree that the ARIO License
and the nStor License-Back survives termination or expiration, including any
acquisition or merger or Change of Control of either party by a third party or
any reorganization or insolvency proceeding as described in Section 10.2(c). 
The parties agree that the Royalty Payments and Minimum Payment due nStor
hereunder from ARIO survives any acquisition, merger, Change of Control, or
reorganization or insolvency proceeding of ARIO.



10.4     Survival.  In addition to those provisions set forth elsewhere in this
Agreement, the rights and obligations of Licensor and Licensee which by their
nature are intended to survive the term of this Agreement, including the ARIO
License and the nStor License-Back and the parties’ rights and obligations
pursuant to Articles 5, 6, 9 and 11, and this Section 10.4, shall survive any
termination or expiration of this Agreement, or any portion thereof, and shall
continue in perpetuity.



ARTICLE 11. Miscellaneous



11.1     Force Majeure.  If, by reason of fire or other action of the elements,
accident, governmental restriction or appropriation or other causes, whether
like or unlike the foregoing, beyond the control of a party hereto, such party
is unable to perform in whole or in part its obligations set forth in this
Agreement, then such party shall be relieved of those obligations to the extent
it is so unable to perform and such inability to perform, so caused, shall not
make such party liable to the other party.  Notwithstanding the foregoing, in
the event any such cause delays either party’s performance of any of its
material obligations under this Agreement, the other party may suspend its
performance under this Agreement for the period such delay continues.  This
Agreement may be terminated by notice by the party not affected by any such
event of force majeure, if such event shall prevent performance for longer than
ninety (90) days.  The party subject to an event of force majeure shall use good
faith efforts to comply as closely as possible with the provisions of this
Agreement and to avoid the effects of such event to the extent possible.



11.2     Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be conclusively deemed given upon actual receipt if given by
telegram, overnight courier, mail, telecopy, facsimile transmission or
electronic mail addressed:



                         (i)         if to Licensor, to:


                                     Licensor.


                                     nStor Corporation, Inc.
                                     6190 Corte del Cedro
                                     Carlsbad, CA 92009


                                     Attention: Todd Gresham, President and CEO
                                     Fax:  (760) 683-2544
                                     E-mail:  Todd.Gresham@nstor.com



                         (ii)        if to Licensee, to:


                                     ARIO Data Networks, Inc.
                                     2890 Zanker Road, Suite 203
                                     San Jose, CA 95134



                                     Attention: Louis T. Hsieh
                                        CFO

                                     Fax:  (408) 432-9449
                                     E-mail:  lhsieh@ariodata.com



                         (iii)       to such other address as Licensor or
Licensee may designate by ten (10) days advance written notice to the other
party hereto.



11.3     Governing Law.  This Agreement, its construction, validity and effect
shall be governed by the laws of the State of California, without regard to any
conflicts of laws rules and principles.  The parties agree that the 1980 U.N.
Convention on Contracts for the International Sale of Goods shall not apply to
this Agreement.



11.4     Integration.  This Agreement, including the Schedules hereto,
constitutes the entire agreement of the parties with respect to the subject
matter hereof and supersedes all prior representations, assurances, courses of
dealing, agreements and undertakings, whether written or oral, between them
concerning such subject matter.



11.5     Amendment.  This Agreement may not be amended or modified except by
written agreement signed by authorized representatives of both parties.



11.6     Assignment; Change of Control; Binding Effect.  Unless otherwise
provided for in this Agreement, this Agreement shall survive any merger,
acquisition, or  Change of Control of either party (as defined below) and shall
be deemed an assignment of this Agreement.  “Change of Control” means the
acquisition of beneficial ownership of more than fifty percent (50%) of the then
outstanding voting securities of a party entitled to vote generally in the
election of directors, including any such acquisition that is made pursuant to a
merger or other business combination.  Each covenant and condition of this
Agreement shall inure to the benefit of and be binding upon the parties, their
respective assigns and successors in interest.



11.7     Counterparts and Facsimile.  This Agreement may be executed on
facsimile copies in multiple counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same agreement.



11.8     Severability.  If any provisions of this Agreement shall be held by an
arbitrator or a court of competent jurisdiction to be contrary to law or public
policy or otherwise unenforceable:  (i) the remaining provisions of this
Agreement as well as any portions thereof shall remain in full force and effect;
(ii) the affected provision shall remain unenforceable to the fullest extent of
the parties’ stated intentions consistent with applicable law and public policy;
and (iii) the parties shall negotiate, in good faith, a substitute, valid and
enforceable provision which most nearly reflects the parties’ stated intention
as set forth in such affected provision.



11.9     Basis of Bargain.  Each party recognizes and agrees that the warranty
disclaimers, insolvency and liability and remedy limitations in this Agreement
are material bargained for bases of this Agreement and that they have been taken
into account and reflected in determining the consideration to be given by each
party under this Agreement and in the decision by each party to enter into this
Agreement.



11.10   No Presumptions.  No presumption shall operate in either party’s favor
as a result of it or its counsel’s role in drafting the terms and provision
hereof.



11.11   Expenses.  Each party shall pay its own expenses incurred (including the
fees of counsel, consultants and other advisors) on such party’s behalf in
connection with negotiation and execution of this Agreement or any transactions
contemplated thereby.



11.12   Export Controls.  Notwithstanding any contrary provision of this
Agreement, the parties hereto agree that neither party will export, or attempt
to export, from the United States any technical data received hereunder or the
immediate product (including processes and services) produced directly by use of
such technical data, without first obtaining all necessary licenses and consents
under any applicable United States treaties, statutes and regulations regarding
exports, including the U.S. Department of Commerce Export Administration
regulations and under any applicable export control laws of relevant foreign
jurisdictions.  The failure by either party to obtain any such license or
consent, or the inability of a party to export any technology hereunder because
of such failure to obtain such license or consent, shall not be considered to be
a material breach by such party of the terms of this Agreement, as long as that
party used commercially reasonable efforts to seek to obtain such license or
consent and such license or consent was not granted.

[Signature page to follow]


In Witness Whereof, the undersigned execute this Agreement effective as of the
date first set forth above.

nStor Corporation, Inc. and nStor Technologies, Inc.

ARIO Data Networks, Inc.

 

 

By:  /s/Todd Gresham
Name:  Todd Gresham
Title:     President & CEO

By:  /s/ Russell Krapf
Name:  Russell Krapf
Title:     CEO

                                                                       

                                                                                                                                   


List of Schedules

SCHEDULES ARE OMITTED FROM THIS FILING

                                     Schedule A                   Licensor
Designs and Technologies Description

                                     Schedule B                   Licensor
Milestone Schedule

 


 